      Case 1:19-cv-10099-PKC-SDA Document 40 Filed 02/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Alice L. Correa,                                                            2/17/2021

                                Plaintiff,
                                                               1:19-cv-10099 (PKC) (SDA)
                    -against-
                                                               ORDER FOR
 Patricia Luise Donahue,                                       TELEPHONE CONFERENCE

                                Defendant.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       The parties are directed to appear for a telephone conference on Friday, February 19,

2021, at 2:00 p.m. EST to discuss the status of this action. At the scheduled time, the parties shall

each separately call (888) 278-0296 (or (214) 765-0479) and enter access code 6489745.

SO ORDERED.

DATED:         New York, New York
               February 17, 2021

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
